Citation Nr: 0332865	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

For VA compensation benefits purposes, the veteran served on 
active duty from March 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a
determination dated in March 2002 by the Department of 
Veterans Affairs (VA) that the veteran had presented 
fraudulent medical documents for the purpose of obtaining VA 
benefits to which he was not entitled, requiring that a 
forfeiture of VA benefits be declared against him.


FINDINGS OF FACT

The record demonstrates beyond a reasonable doubt that the 
veteran knowingly caused to be presented fraudulent medical 
documents for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met.  38 U.S.C.A. § 6103(a) (West 2002); 38 
C.F.R. § 3.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the veteran under 
the VCAA have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2001 RO letter to the veteran 
informing him of the proposed charges for fraud, the March 
2002 forfeiture decision decision, the September 2002 
Statement of the Case, and information provided to the 
veteran at his August 2001 RO hearing, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
The Statement of the Case and forfeiture decision set forth 
the applicable laws and regulations, and informed the veteran 
that what was required was a showing that he did not 
knowingly submit false documents in support of his claim for 
service connection for pulmonary tuberculosis and an enlarged 
heart.  Further, by verbal (rather than written) 
communication, the hearing officer at the veteran's personal 
hearing communicated repeatedly and clearly that the veteran 
had forfeited his VA benefits based on fraud, and the 
veteran's recorded responses demonstrate conclusively that he 
understood the reason for the forfeiture and that he could 
identify no evidence or witness to contradict this finding, 
other than his own bare unsupported assertions of lack of 
knowledge of the contents of the falsified documents.  The 
Board also notes that the veteran's contentions over time 
have varied between asserting that all evidence submitted in 
support of his claim was truthful, and stating that he was 
not aware of the contents of the medical records he 
submitted, thus demonstrating actual knowledge of the types 
of factual findings that would preclude a finding of fraud on 
his part.

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the duty was upon him to show that the 
records were truthful in light of the admissions of Dr. V. 
and his own prior admissions that the submitted medical 
records of Dr. V. were false.  All subsequent inquiries and 
investigations made by the RO pursuant to its duty to assist 
indicated that the medical records of Dr. V. were indeed 
false. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained certification from Dr. V. that 
the records he prepared on behalf of the veteran were sought 
by the veteran and were false.  In addition, as noted above, 
the RO has repeatedly offered the veteran opportunity to show 
that he had not knowingly committed fraud, but the veteran 
has been unable to identify any witness or any evidence to 
the effect that he had not committed fraud.  In sum, the RO 
has obtained all pertinent evidence, and veteran has 
indicated that no additional evidence is available.

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159 (d)).  In the present case, the veteran could 
identify no witness or evidence to support his contention 
that he did not commit fraud, and the evidence of record that 
does exist shows (as will be discussed below) beyond a 
reasonable doubt that he did commit fraud.  Thus, absent even 
a contention that there is evidence to show he did not commit 
fraud, there is no reasonable possibility that further 
assistance in the development of the claim will substantiate 
the claim, and further development and assistance is not 
warranted.

The Board is cognizant of the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) that held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision to be made before the 
one year period for submitting new evidence had expired.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The question thus arises as to whether 
the appellant must be notified that he has one year to submit 
evidence.  Aside from the fact that more than one year has 
elapsed since the RO issued a Statement of the Case notifying 
him as to what information and evidence was necessary to 
substantiate his claim, the Board has found directly above 
that there is no reasonable possibility of substantiating the 
claim.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  Valiao v. Principi, 17 Vet. App. 229 (2003).   
Under these circumstances, there is no prejudice to the 
appellant in proceeding with this appellate decision.  
Bernard, supra.

Factual Background

In January 2000, the veteran submitted claims for service 
connection for pulmonary tuberculosis and heart enlargement.  

In June 2000, the RO wrote to Dr. V., requesting his bases 
for certifying that the veteran's pulmonary tuberculosis and 
cardiomegaly were a result of his World War II service.  

In July 2000, the RO received a letter from the veteran, with 
an accompanying a medical certificate from Dr. V., stating 
that he had treated the veteran for moderately advanced 
pulmonary tuberculosis and cardiomegaly (heart enlargement), 
from February 2000 to June 2000.  Dr. V. submitted an 
accompanying chest X-ray dated in June 2000.  Dr. V. wrote 
that these disabilities were attributable to the veteran's 
World War II military service.   The veteran's letter with 
which the information from Dr. V. was submitted was signed by 
the veteran's thumbprint.

In October 2000, the RO received a letter from the veteran, 
with 9 pages of medical documentation from Dr. V. of 
purported inpatient treatment in January 2000.  The letter 
was signed by the veteran's' thumbprint.
 
In January 2001, the RO received a letter from the veteran, 
signed by the veteran's thumbprint, "to prove once and for 
all the veracity of my claim..."  Accompanying the letter 
were 10 pages of purported inpatient treatment records of the 
veteran by Dr. V. for the period from January 6, 2000, to 
January 26, 2000.

In March 2001, the RO found reason to question the 
authenticity of the medical records received form Dr. V., and 
initiated a field investigation.

When contacted pursuant to the field investigation, Dr. V. 
submitted a writing acknowledging that the two medical 
certifications he submitted were without basis, and that he 
had never treated the veteran at his medical clinic.  He 
requested that the U.S. Government disregard the said 
certifications, and asserted that he only prepared the 
certificates for humanitarian and political reasons.

An April 2001 deposition transcript shows that the veteran 
initially asserted at the deposition that he had already 
submitted to VA records of treatment purportedly rendered by 
Dr. V. in January 2000.  Upon close questioning, the veteran 
soon thereafter admitted that the medical documentation from 
Dr. V. that he had submitted was falsified.  He admitted the 
documents were falsified after being informed that the field 
investigation had revealed that Dr. V. had no in-patient 
clinic, and that his purported clinic was actually an 
improvised room of about two by three meters.  He said he 
asked Dr. V. to give him the medical treatment record so it 
would appear that he was suffering from enlargement of the 
heart and pulmonary tuberculosis.  He said he did this in 
view of his desire to immediately receive benefits form VA.  
He asserted that no one was assisting him in his claim, that 
he was pursuing his claim by himself.   He apologized for his 
actions.

By a letter dated in June 2001, the RO notified the appellant 
that it proposed to charge the appellant with violation of 38 
U.S.C.A. § 6103(a), based on the appellant's claims for 
service connection for pulmonary tuberculosis and heart 
enlargement.  The appellant was informed that it was 
established that he knowingly and intentionally submitted 
false and fraudulent medical evidence to support his claim 
for disability benefits, and that should this proposed 
finding be sustained all VA benefits would be forfeited.  He 
was offered an opportunity to reply to the allegations.

In a July 2001 letter to the RO, the veteran asserted that he 
disagreed with the violation stated against him, and that his 
conscience was clear and that all of his submissions 
submitted in support of his claim were based in true facts.

At his August 2001 RO hearing, the veteran testified that he 
asked Dr. V. to prepare documents in support of his claim for 
benefits because Dr. V. was his attending physician when he 
became ill.  He testified that he could not read and that he 
had no knowledge of the content of the documents from Dr. V.  
He acknowledged that he was aware that he had filed a claim 
for VA benefits, and that he had submitted medical evidence 
from Dr. V, and that he had full knowledge that he had filed 
a claim for service connection for pulmonary tuberculosis and 
an enlarged heart.  He denied having knowledge about what Dr. 
V. wrote in the medical certificate.   The veteran asserted 
that he was treated by Dr. V. for about two months in 2001 
after a heart attack, but not in the year 2000 or at any 
prior time.  The veteran said he had no witnesses to present 
in his defense.     
In September 2001, after the RO had submitted the action 
regarding the proposed forfeiture to the Director, 
Compensation and Pension Service (C&P Director), the 
appellant was notified that the C&P Director had determined 
he had forfeited his rights to VA benefits under 38 U.S.C.A. 
§ 6103(a).  This appeal ensued.

Law and Regulations

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2003).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000). The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits. The determination of whether 
the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).

Analysis

In the Board's view, the evidence demonstrates beyond a 
reasonable doubt that the veteran submitted false medical 
records for the purpose of obtaining VA compensation benefits 
pursuant to his claims for service connection for pulmonary 
tuberculosis and an enlarged heart.  Dr. V. has provided 
information in writing that the documents were falsified, and 
that he never treated the veteran.  Dr. V. said that the 
veteran contacted him and requested falsified documents to 
support his claims for service connection.  This alone is 
very strong evidence that the veteran knowingly submitted 
false documents in support of his claims.

Further, at his August 2001 RO hearing, the veteran testified 
that he received treatment from Dr. V. for the first time in 
the year 2001, for a heart attack, and not prior to that 
time.  Whether true or not, this assertion, when contrasted 
with the fact that the veteran originally submitted the 
medical certificate of treatment from Dr. V. in July 2000, 
several months before the time which he now contends he first 
received treatment from Dr. V., is very strong evidence that 
he knowingly submitted documents from Dr. V. that were false, 
since his most recent testimony includes an admission that he 
had received no treatment from Dr. V. until the year 2001.  
Thus, he unwittingly admits that he knowingly obtained 
records regarding treatment from Dr V. prior to ever 
receiving treatment from Dr. V; obviously, any such treatment 
records, as a matter of pure logic, would be known to the 
veteran to be false whatever their content, since no 
treatment at all had occurred. 

The veteran posits as a defense that he cannot read and did 
not know the contents of the documents from Dr. V., but his 
persistent prosecution of his claim in October 2000 (with 
additional false documents of treatment from Dr. V. in 
January 2000) and January 2001 (with additional falsified 
documents of treatment from Dr. V. in January 2000), each 
with accompanying letters with his thumbprint affixed, 
demonstrate beyond a reasonable doubt that the veteran had 
full knowledge that he was continuing to submit additional 
false documents in order to support the false statements in 
earlier false documents from Dr. V.  Without knowledge of the 
nature of the prior false documents, the veteran would not 
have known to pursue a course of action to include obtaining 
from Dr. V. further false documents that were consistent, or 
were attempts to be consistent, with the prior false medical 
certification from a physician from whom he had received no 
treatment, or in any event had never received treatment until 
the year 2001.  Without knowledge that the earlier documents 
were false, this course of action would be wholly 
implausible.

Further, the record does contain an April 2001 sworn 
statement from the veteran that the records of treatment from 
Dr. V. were false and that he knew they were false.  This 
declaration against interest upon direct questioning is 
strong probative evidence that the veteran did indeed commit 
fraud, and is the only statement of the veteran that is 
consistent with the documentary evidence viewed in the 
context of the field investigation and Dr. V.'s admissions.

Based on the foregoing, the Board finds that the evidence 
establishes "beyond a reasonable doubt" that the appellant 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  Accordingly, the Board finds 
that a declaration of forfeiture against the appellant is 
warranted under 38 U.S.C.A. § 6103(a).


ORDER

A declaration of forfeiture against the appellant is proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



